Citation Nr: 1639775	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1991 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for residuals of a neck injury.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded the case for additional development in September 2012 and August 2015.  The case is now returned for appellate review.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current neck disorder was not incurred in service, and did not manifest for many years after separation from service.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in July 2005 and August 2008 informed the Veteran of all of the five elements required by 38 C.F.R. § 3.159(b).  The claim was subsequently readjudicated by the RO, most recently in a December 2015 supplemental statement of the case, thereby curing any timing deficiencies in the notice.

Regarding the duty to assist, VA obtained the Veteran's service treatment records, copies of the Veteran's VA and private treatment records, and Social Security Administration (SSA) records.  

The Veteran was provided with VA examinations in October 2005, September 2009, August 2011, June 2014, and December 2015 addressing the etiology of the neck disability.  After reviewing the VA examinations in October 2005, September 2009, and August 2011, the Board remanded the case in September 2012 for another examination.  In August 2015, the Board remanded the claim again as the VA examination provided in June 2014 still was not sufficient.  In December 2015, a VA examiner reviewed the Veteran's clinical history, and provided an opinion regarding the etiology of the Veteran's neck disability, based on the clinical history provided with supporting rationale.  The Board finds that the examination provided in December 2015 is sufficient to make a decision in this claim.  The Board also finds that there was substantial compliance with the Board's remand, as the examiner ultimately answered the question posed, which was whether the cervical spine disability was related to military service.  

As discussed in more detail below, the December 2015 examiner offered a reasoned rationale and analysis of the etiology of the Veteran's cervical spine disability, based on the Veteran's clinical history despite two somewhat inaccurate statements in the report.  The probative value of the examiner's opinion is still very high; and the Board finds that it can be relied on to make a decision in this case.  A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Accordingly, the Board finds that there has been substantial compliance with the August 2015 remand.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he and his wife presented oral argument in support of his service connection claims for a cervical spine disability.  Here, during the hearing, the VLJ asked specific questions directed at identifying the criteria for service connection and sought to identify any pertinent evidence not currently associated with the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition the Veteran volunteered his treatment history and symptoms since service.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran seeks service connection for a neck disability, which he relates to a finding of neck strain and spasm in service.  He has asserted that he has continued to experience neck pain since this incident in service.  See, e.g., August 2011 statement on VA-Form 9. 

The service treatment records show that the Veteran was admitted in October 1996 for muscle strain and spasms in the neck related to wearing military equipment with uneven weight distribution.  It also was noted that the Veteran was intoxicated.  The Veteran was instructed not to wear "ELB" or Kevlar for the next four days to facilitate recovery of muscle spasm.  There are no further findings pertaining to the neck in the service treatment records.

After service the Veteran was seen in May 2002 and complaints of neck pain were noted.  The Veteran underwent a VA examination in October 2005.  On examination it was determined that the Veteran's cervical spine was normal with normal radiographs; although the examiner did comment that the Veteran had neck stiffness related to muscle strain.  The examiner found that the Veteran's neck pain was relatively normal and was less likely than not related to any service-related injury.

Treatment records associated with the Veteran's SSA records note complaints of chronic neck pain in January 2006.  In March 2006 the Veteran was seen for complaints of numbness and pain in both arms and hands.  There was no complaint of neck pain, though the Veteran had complained of neck pain in the past.  On physical examination cervical spine active range of motion was without any pain. 

The Veteran went to the emergency room in May 2008 for severe neck pain.  Diagnostic testing showed degenerative joint disease of the cervical spine with right upper extremity radiculopathy and paresthesias.  The Veteran denied injury and stated that the pain started that morning.  He noted on a later May 2008 treatment record that he had had chronic neck pain since his military service.  

An MRI in May 2008 shows that the Veteran had a history of service-related neck pain and bilateral radicular symptoms that worsened over time.  He had no specific traumatic event or new injury, but had worked as a roofer.  The MRI report showed moderate central and right lateral posterior disc herniation, moderate to marked central spinal canal stenosis at C5-C6; moderate diffuse posterior bulging disc, mild central spinal canal stenosis at C6-C7; and degenerative disc disease at C5-C6 and C6-C7 with minimal posterior bulging discs at C2-C3 through C4-C5.

He subsequently underwent a cervical laminoplasty for C2-C7 in July 2008.  He indicated on an October 2008 VA treatment record that while in service he developed a bulging disc and that a physician had told him that year that his problems with the bulging disc just caught up with him.

A July 2009 pain questionnaire associated with the Veteran's SSA records notes that the Veteran stated that his neck pain started in May 2008.

The record reflects that the Veteran has undergone multiple VA Compensation and Pension examinations in regard to his claimed neck disorder.  Unfortunately, the resultant medical opinions in September 2009, August 2011, and June 2014 on the etiology of neck problems did not provide grounds upon which to resolve this claim. 

On VA examination in September 2009, the diagnosis was in pertinent part, chronic cervical strain, residual of cervical fusion.  The VA examiner then expressed the following opinion:

There is no documentation of cervical disk disease in [the Veteran's] service medical records.  His April 1999 Medical Board did not document cervical 
disk disease.  His neurosurgery medical records at the Madison, Wisconsin
VA [clinic] note "no specific traumatic event."  His cervical disk disease was attributed to his occupation as a roofer.  Documentation to support a claim that his current cervical strain was caused by or is the result of an in-service event was not provided at this visit.

The foregoing statement obviously is not favorable, but it nonetheless does not offer a definitive opinion on causation, particularly insofar as whether the Veteran's current cervical spine problems originated due to his military service.  Indeed, there is no clearly articulated conclusion either for or against the claim.

Upon VA examination again in August 2011, the diagnosis on this occasion was cervical stenosis, including chronic pain, instability, upper extremity radiculopathy affecting primarily the right upper extremity, and lack of range of motion of the cervical spine.  It was noted that the Veteran had undergone cervical laminoplasty which alleviated some of his symptoms, but his neurologic issues persisted and were not improved with rest or pain medications.  The VA examiner then stated the following opinion:

With regard to the requested opinion, per review of the claims file, there is
a service note dated February 8, 1999, which was near the time of [the Veteran's] separation.  There was no noted neck condition and the exam
of his spine was noted to be normal.  In October 1996, the Veteran was seen
for neck pain for three days.  He was felt to have muscle spasms secondary to wearing body armor and alcohol intoxication.  He was treated conservatively.

Therefore, as the treatment noted in the service was for a self-limited muscle 
spasm and there is no mention of any neck condition upon separation (nor is there any mention of trauma), his cervical stenosis which was diagnosed nine years after service was less likely than not the same neck condition he was seen for during active duty.

This second medical opinion purportedly rules out a linkage between a neck disorder and military service, and does so primarily for lack of ongoing cervical spine pathology from service up until post-service diagnosis.  Essentially, the VA examiner found no continuity of symptomatology, which otherwise could be taken to prove a casual nexus to service.  See 38 C.F.R. § 3.303 (b).  However, the Board's independent review of the claims file does not reveal such a pronounced gap between in-service injury in 1996, and ultimate post-service diagnosis in 2005.  The May 2002 consultation from the Rockford, Illinois VA Outpatient Clinic (OPC) documents a report of significant neck pain.  This documentation, particularly when considered along with the Veteran's competent lay assertions of continued neck pain since service, should have been expressly considered by the VA examiner.  

Consequently, the Board returned this case to the August 2011 VA examiner for a supplemental medical opinion.  The requested opinion also provided the opportunity to consider in more detail the Veteran's assertions, at the Board hearing and elsewhere, that his repeated documented bilateral upper extremity symptoms during service may well have been symptomatic of an underlying neck condition, and thereby lending some potential additional support to the premise of continuity of symptomatology.

A subsequent opinion provided in June 2014.  The examiner found that the Veteran's cervical stenosis (resolved) status post laminoplasty C5-7 with myelopathy was less likely as not incurred during military service.  The examiner found that this process, including his cervical myelopathy that resulted from his cervical stenosis was from a chronic degenerative process and not any acute incident that the Veteran had during his time of service.  The examiner further noted that while it was within the realm of possibility that the Veteran's neurologic symptoms that the Veteran claimed he developed in 1997 onwards were related to the diagnosed cervical stenosis and myelopathy, the examiner had not found this likely.  The examiner noted that the Veteran had no trauma or fall that precipitated these symptoms and based on the examination and x-rays, the cervical disease was likely from a chronic degenerative process that started after service.  The examiner found that given the Veteran's known carpal tunnel and cubital tunnel syndrome, it was more likely that his neurological symptoms were wholly explained by these processes rather than his cervical myelopathy.

As the examiner did not say anything about "the Veteran's instance of May 2002 treatment for neck pain at the Rockford VA Outpatient Clinic," the Board remanded the issue for a second time for another medical opinion addressing the etiology of the Veteran's neck disorder to consider the Veteran's competent assertions of neck pain since service, and his complete medical history.  

In December 2015, a supplemental opinion was provided by another VA examiner.  The examiner noted some of the findings in the June 2014 opinion; the examiner also noted the Veteran's detailed medical history, both in service and after service.   The examiner noted that after a review of the case, he agreed with the prior examiner and it was also his opinion that it was less likely than not that the Veteran's current cervical stenosis status post laminoplasty with prior myelopathy was incurred in or caused by any service event or related to any service symptoms.  The examiner noted that the service records showed neck pain but this was in 1996 and was consistent with a temporary spasm and strain related to body armor.  The examiner further noted that while the Veteran reported neck pain in 2002, this was still well after active duty and actual service records did not support a chronic neck condition.  As for objective evidence, the examiner indicated that October 2005 plain film of the neck showed mild degenerative changes; but this had increased in 2008 by MRI prompting surgical intervention.  With regard to his upper extremity symptoms, the examiner found that while both service records and VA records supported chronic symptoms, the Veteran did have both diagnosed (and service-connected) carpal tunnel and cubital tunnel objectively on EMG from 2008.  The examiner found that these neuropathy conditions easily explained his chronic symptoms and there was no evidence of radiculopathy in 2008, which the examiner would have expected to have been positive if his chronic symptoms were due to radiculopathy.  Therefore, overall the examiner found that it was most likely that his chronic upper extremity symptoms were due to his diagnosed carpal tunnel and cubital tunnel syndrome.  

The examiner noted that the Veteran likely had a temporary neck strain in service with perhaps intermittent flares possibly prompting the positive response in 2002; but since 2008 his MRI showed worsening neck degenerative disease, which was likely age-related given the lack of injury during service and progression compared to 2005, both of which were after service.

With respect to the December 2015 opinion, it is noted that while the examiner references radiograph findings in October 2005 from the VAMC in Madison of mild degenerative changes in the cervical spine, the October 2005 VA examination in Madison actually notes unremarkable radiographic findings pertaining to the cervical spine.  Mild degenerative changes were noted in the knee, however, on the VA examination in October 2005.  Thus, it appears that the December 2015 VA examiner misstated the date of onset of the Veteran's arthritis in the cervical spine.  This misstatement does not significantly impact the VA examiner's opinion, however, because even with this earlier assessment of degenerative changes in the cervical spine (earlier than they were actually shown in May 2008), the December 2015 examiner still found that the Veteran's cervical spine disorder was not related to service.

In addition, regarding the December 2015 opinion, the examiner commented that there were no findings of cervical radiculopathy on clinical evaluation in May 2008.  However, the diagnosis in May 2008 (based on the Veteran's complaints of pain in the neck radiating to the right arm) was degenerative joint disease with right upper extremity radiculopathy and paresthesias (as noted above).  The report also noted that the Veteran stated that he had neck pain since service that radiated into the bilateral upper extremities that had worsened over time.  Nonetheless, the MRI clinical findings in May 2008 do not show any assessment of radiculopathy, which is consistent with the December 2015 VA examiner's assessment.  EMG testing in 2008 instead showed carpal tunnel syndrome and cubital tunnel syndrome.  Also, while the Veteran noted on examination in May 2008 that he had radiating pain in the cervical spine since service, he had inconsistent statements on prior medical records.  Specifically, in March 2006 it was noted that even though the Veteran had pain and numbness in the upper extremities, he had no pain in the neck at that time.  Therefore, even though the December 2015 examiner misstated that there were no findings of cervical radiculopathy on examination in May 2008, this, in and of itself, does not undermine the probative value on the December 2015 opinion.

In reviewing the evidence of record, there is no probative evidence to grant service connection for a cervical spine disability.  First, the evidence does not show that a cervical spine disability first manifested in service, or within the first year of separation from service.  While the Veteran had a cervical strain and muscle spasm in service in October 1996, and has stated that he continued to experience pain since the injury, there were no subsequent findings pertaining to the cervical spine until three years after service in May 2002, when the Veteran had complaints of pain.  Thereafter, a diagnosis of arthritis in the cervical spine was not found until May 2008.  While the Veteran had complaints of neck pain on examination in October 2005 and January 2006, in March 2006 the Veteran had no complaint of neck pain; and on physical examination cervical spine active range of motion was without any pain.  Thus, while the Veteran has stated that he has had continuous pain in his neck since his injury in service, the medical records show that the pain was more or less intermittent from 1996 to 2008, with no significant clinical findings.  As the evidence does not show that a cervical spine disability manifested in service or within one year of separation from service, service connection is not warranted on a direct or presumptive basis under 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

Second, there is no probative evidence that the Veteran experienced any continued symptoms of a cervical spine disability in service or since separation from service until 2008, approximately seven years later.  As stated, the Veteran has indicated that he has experienced continuous pain in his neck since service.  However, the medical records support findings of more intermittent pain, as noted in 2002, three years after separation from service, and in 2005, and 2006.  Later treatment records in 2006 show, however, that the Veteran denied experiencing neck pain at present; and on examination his range of motion in the spine was not painful.  In addition, the May 2008 treatment records show that the Veteran stated that the pain in the cervical spine had just started that morning.  A July 2009 pain questionnaire also shows that the Veteran stated that his neck pain started in May 2008.  While the Veteran is competent to state that he has experienced neck pain since service, the medical records undermine that he has experienced continuous symptoms since 1996, and support, instead that his symptoms were more intermittent, prior to 2008, and did not actually become significant until May 2008.  The probative value of the Veteran's statements are undermined by the inconsistencies in his statements on the medical records, particularly in March 2006, when he denied any pain in the cervical spine during range of motion testing; and in May 2008 and July 2009, when he stated that his cervical spine pain had only begun in May 2008.  

To the extent that his statements represent evidence of any continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of cervical strain or arthritis, nor do they establish a nexus between symptoms of a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Although the Veteran experienced cervical strain and spasm in service, and has stated that he has continued to experience pain since service, the medical evidence does not show that his present cervical spine arthritis is a result of this pain. 

The Board recognizes the sincerity of the arguments advanced by the Veteran that his cervical spine disability is related to his military service.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, arthritis is measurable by objective testing.  Furthermore, such testing requires specialized skill and training for a determination as to its nature and etiology.  

While the Veteran is competent to say that he experienced cervical spine pain in service and continues to experience cervical spine pain, he does not have the expertise to state that the symptoms in his cervical spine are due to strain or arthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the cause of his cervical spine pain, because he is not qualified to offer such opinions.

Without probative evidence of continuous symptoms since service, service connection is not warranted for continued symptomatology of a chronic condition under 38 C.F.R. § 3.303(b).  

Third, none of the post-service evidence relates the Veteran's post-service diagnosis of a cervical spine disability to his military service.  As noted, the medical opinions provided in September 2009, August 2011, and June 2014 show that the Veteran's cervical spine disability was not related to military service; but these opinions have problems, mainly in that they did not consider the Veteran's complete medical history, including findings of neck pain in May 2002.  

The VA opinion in December 2015 also shows that the Veteran's diagnosed cervical spine disabilities were not related to his military service.  The rationale was that the evidence showed that the injury in 1996 was consistent with temporary spasm and pain related to body armor.  The examiner also noted that while the Veteran reported neck pain in 2002, this was well after active duty and the service records did not show a chronic neck condition.  The examiner indicated that while the Veteran had intermittent flares of neck strain after service possibly prompting a positive response in 2002, the findings of degenerative disease in 2008 were likely age-related, given the lack of injury during service.  The examiner further noted that the Veteran's complaints of neurological impairment in the upper extremities were not related to any cervical spine disorder.  

As noted, even though the December 2015 examiner determined that the Veteran's first findings of degenerative arthritis in the cervical spine were in 2005, which is more favorable to the actual first finding in 2008, the examiner still determined that the Veteran's cervical spine disability was age-related, rather than related to the finding of cervical strain in service.  In addition, while the December 2015 VA examiner misstated that there were no findings of radiculopathy on examination in May 2008, the MRI clinical findings in May 2008 did, in fact, show that there was no diagnosis of cervical spine radiculopathy.  EMG testing in 2008 instead showed carpal tunnel and cubital tunnel, which the December 2015 examiner found explained the Veteran's chronic symptoms.  The May 2008 MRI report noted cervical spine radiculopathy, but this was based on the Veteran's reports.  Prior medical evidence in March 2006 actually supports the findings that the Veteran's cervical spine disorder and symptoms experienced in the upper extremities were separate, as on examination in March 2006 he had pain and numbness in the upper extremities, but no pain on examination of the cervical spine.  The December 2015 VA medical opinion was based on the Veteran's medical history, including his complaints of intermittent flares in the spine since service, included a rationale, and was based on sound reasoning.  Thus, the probative value of the December 2015 medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On an October 2008 VA treatment record, the Veteran stated that he developed a bulging disc in service and that a physician had told him that year that his problems with the bulging disc just caught up with him.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's assertions that he says were related to him by a doctor are not actually reflected in the medical records; as the service treatment records show a strain and spasm in the cervical spine, not a bulging disc.  A disc bulge was not shown until May 2008.  Also, none of the medical evidence of record supports the Veteran's statement that a doctor told him the injury in service "caught up with him."  None of the medical opinions in the file are in support of the Veteran's claim.

As there is no probative post-service medical evidence relating the Veteran's present cervical spine disability to service, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(d).

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's cervical spine claim.  Because the preponderance of the evidence is against the claim for service connection for a cervical spine disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  




ORDER

Entitlement to service connection for residuals of a neck injury is denied.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


